         Case 1:20-cv-00007-MAB Document 68-1                     Filed 06/30/21        Page 1 of 43




                                                                                             A-570-904
                                                                          Remand – ARP 4/1/17—3/31/18
                                                                                      Ct. No. 20-00007
                                                                                         Slip Op. 21-35
                                                                                     Public Document
                                                                                     E&C/OVIII: MJA

    Carbon Activated Tianjin Co., Ltd. and Carbon Activated Corporation, et al. v. United States
                        Consol. Court No. 20-00007 (CIT April 2, 2021)

        FINAL RESULTS OF REDETERMINATION PURSUANT TO COURT REMAND


I.        SUMMARY

          The Department of Commerce (Commerce) has prepared these final results of

redetermination pursuant to the remand order of the Court of International Trade (CIT) in

Carbon Activated Tianjin Co., Ltd. and Carbon Activated Corporation, et al. v. United States,

Court No. 20-00007, Slip Op. 21-35 (CIT April 2, 2021) (Remand Order). These final remand

results concern the eleventh administrative review of certain activated carbon from China.1 The

CIT directed Commerce to reconsider the surrogate value (SV) for bituminous coal, surrogate

country (SC) selection, and adjustments to the surrogate financial ratios.2

          As set forth in detail below, pursuant to the CIT’s Remand Order, we have further

explained, and reconsidered, in part, our determination regarding the SV for bituminous coal, SC

selection, and adjustments to the surrogate financial ratios. Consequently, for the purposes of

these final results of redetermination, Commerce has made certain changes to the mandatory

respondents’ margin calculations,3 and consequently, to the rate of Beijing Pacific Activated




1
  See Certain Activated Carbon from the People’s Republic of China: Final Results of Antidumping Duty
Administrative Review; 2017-2018, 84 FR 68881 (December 17, 2019) (AR11 Final Results), and accompanying
Issues and Decision Memorandum (IDM).
2
  See Remand Order at 4.
3
  The mandatory respondents in this administrative review are Datong Juqiang Activated Carbon Co., Ltd. (Datong
Juqiang) and Carbon Activated Tianjin Co., Ltd. (Carbon Activated) (collectively, the mandatory respondents).
        Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21        Page 2 of 43




Carbon Products Co., Ltd. (Beijing Pacific), Ningxia Guanghua Cherishmet Activated Carbon

Co., Ltd. (GHC), Ningxia Mineral & Chemical Limited (Ningxia Mineral), and Shanxi Sincere

Industrial Co., Ltd. (Shanxi Sincere).4

II.      REMANDED ISSUES

      1. Bituminous Coal Surrogate Value

Background

         In the AR11 Final Results, Commerce selected the average unit value (AUV) for

Romanian import data under Harmonized System (HS) heading 2701.12 as the SV for

bituminous coal used to produce activated carbon after finding that the AUV for Malaysian

imports under HS 2701.12 was aberrantly high and based on a limited import volume, and thus

unreliable.5 In making this decision, Commerce rejected the mandatory respondents’ request to

use import data under HS 2701.19, which covers “Other Coal,” to value certain inputs of

bituminous coal.6 The mandatory respondents based their request on the text of Chapter 27,

Subheading Note 2, as excerpted from the Thai HS code.7 Specifically, Note 2 limits HS

2701.12, inter alia, to bituminous coal with “a calorific value limit equal to or greater than 5,833

kilocalorie (kcal)/kilogram (kg).”8 The mandatory respondents therefore asserted that

Commerce should value bituminous coal with a calorific value that is less than 5,833 kcal/kg

under HS 2701.19.9 Commerce declined to do so, finding that Note 2 applied solely to Thai

import data and declining to apply Note 2 to another country’s (i.e., Malaysia) import data.10


4
  Beijing Pacific, GHC, Ningxia Mineral, Shanxi Sincere were not selected for individual examination during the
review, but qualified for a separate rate, and are participating in the litigation.
5
  See AR11 Final Results IDM at 9-16.
6
  Id. at 14.
7
  Id.; see also Carbon Activated’s Letter, “Carbon Activated Response to Section D Supplemental Questionnaire
(Part I),” dated February 21, 2019 (Carbon Activated’s SDQR Part I), at 19 and Exhibit SD-27.
8
  See AR11 Final Results IDM.
9
  Id.
10
   Id. at 13.


                                                        2
        Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21        Page 3 of 43




        In litigation before the CIT, the mandatory respondents, Beijing Pacific, GHC, Ningxia

Mineral, and Shanxi Sincere (collectively, the Plaintiffs, or the Respondents) challenged

Commerce’s decision not to recognize the applicability of Note 2 to all countries in the World

Customs Organization (WCO) through the Harmonized System of Nomenclature.11

        In the Remand Order, the CIT concluded that it was unable to discern the path of

Commerce’s reasoning and remanded for reconsideration and further explanation with respect to

the applicability of Note 2 and Commerce’s understanding of the relevant parts of the record.12

The CIT stated that the Plaintiffs’ argument is not without precedent, noting that, in prior

determinations, Commerce has taken the position that products subject to international trade

generally will enter WCO countries under the same six-digit subheading.13

Analysis

        In light of the CIT’s Remand Order, Commerce has reconsidered and provided further

explanation regarding the applicability of Note 2 of the Thai HS code to Chapter 27 of the

Malaysian tariff schedule in determining the appropriate SV for the bituminous coal input.

Based on the following analysis, Commerce has now determined to use import data reported

under Malaysian HS subheading 2701.19 to value the bituminous coal input used by Datong

Juqiang, Datong Juqiang’s supplier, and one of Carbon Activated’s suppliers. With regard to




11
   See Remand Order at 19.
12
   Id. at 20.
13
   Id. at 21 (citing Polyethylene Terephthalate Film, Sheet, and Strip from the People’s Republic of China: Final
Results of Antidumping Duty Administrative Review; 2011-2012, 79 FR 37715 (July 2, 2014) (PET Film from
China), and accompanying IDM at 20 (stating that “{t}he International Convention on the Harmonized Commodity
and Coding System applies the same {HS} six-digit prefix to products subject to international trade”); and First
Administrative Review of Sodium Hexametaphosphate from the People’s Republic of China: Final Results of the
Antidumping Duty Administrative Review, 75 FR 64695 (October 20, 2010) (Sodium Hex from China), and
accompanying IDM at 8 n.32. (stating same).


                                                        3
        Case 1:20-cv-00007-MAB Document 68-1                         Filed 06/30/21        Page 4 of 43




bituminous coal used by Carbon Activated’s other supplier, Supplier C,14 and by Carbon

Activated’s uncooperative supplier15 for which we applied Supplier C’s factors of production

(FOPs) data to compute the normal value (NV), we continue to use Romanian import data

reported under HS 2701.12. We explain in detail below.

         Commerce’s practice when selecting the best available information for valuing FOPs, in

accordance with section 773(c)(1) of the Tariff Act of 1930, as amended (the Act), is to select, to

the extent practicable, SVs which are publicly available, contemporaneous with the period of

review (POR), representative of a broad market average, tax- and duty-exclusive, and specific to

the inputs being valued.16 While there is no hierarchy for applying the SV selection criteria,

“{Commerce} must weigh available information with respect to each input value and make a

product-specific and case-specific decision as to what the ‘best’ {SV} is for each input.”17

Additionally, Commerce has a strong preference to value all FOPs in a single SC, pursuant to 19

CFR 351.408(c)(2), as well as a practice “to only resort to a secondary surrogate country if data

from the primary surrogate country are unavailable or unreliable.”18



14
   The identity of this supplier is business proprietary. For Supplier C’s identity, see Memorandum, “Draft Remand
Redetermination Results Calculation Memorandum for Carbon Activated Tianjin Co., Ltd. in the Eleventh
Administrative Review of Certain Activated Carbon from the People’s Republic of China,” dated May 28, 2021
(CAT Draft Remand Calculation Memorandum). Because we are making no changes to the determinations as set
forth in the Draft Remand Results, we are adopting the analysis in the CAT Draft Remand Calculation
Memorandum for the final remand results. Commerce also notes that FOPs reported for Supplier C’s CONNUMs
comprise a small percentage of the volume of subject merchandise reported in Carbon Activated’s FOP database;
see also Memorandum, “Business Proprietary Information regarding Carbon Activated’s Supplier-Supplier C,”
dated concurrently with this this final results of redetermination pursuant to remand (BPI Memorandum).
15
   The identity of the uncooperative supplier is business proprietary. For the uncooperative supplier’s identity, see
CAT Draft Remand Calculation Memorandum.
16
   See, e.g., Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final Results of the Antidumping
Duty Administrative Review and New Shipper Reviews, 74 FR 11349 (March 17, 2009), and accompanying IDM at
Comment 2.
17
   See, e.g., Polyethylene Terephthalate Film, Sheet, and Strip from the People’s Republic of China: Final
Determination of Sales at Less Than Fair Value, 73 FR 55039 (September 24, 2008) (PET Film 2008), and
accompanying IDM at Comment 2.
18
   See Sodium Hexametaphosphate from the People’s Republic of China: Final Results of Antidumping Duty
Administrative Review, 77 FR 59375 (September 27, 2012) (Sodium Hex from China 2012), and accompanying IDM
at Comment I.


                                                         4
        Case 1:20-cv-00007-MAB Document 68-1                      Filed 06/30/21       Page 5 of 43




        Here, the Respondents assert that the Thai Note 2 to Chapter 27 on the record (which

defines sub-heading 2701.12, “bituminous coal” as coal having a volatile matter limit (on a dry,

mineral-matter-free basis) exceeding 14 percent and a calorific value limit equal to or greater

than 5,833 kcal/kg) can be applied to Malaysian import data under the same HS subheading,

because the identical six-digit HS breakouts and sub-heading notes exist for all WCO countries,

such that Note 2 to Chapter 27 is the same across countries, including Romania, Malaysia, and

Thailand.19 Further, they claim that the test reports on the record demonstrate the heat value of

the bituminous coal input used by Datong Juqiang, Datong Juqiang’s supplier, and one of Carbon

Activated’s suppliers is calculated to be below 5,833 kcal/kg.20 However, for Carbon

Activated’s other supplier (i.e., Supplier C), and for Carbon Activated’s uncooperative supplier

for which we applied Supplier C’s FOPs data to compute the NV, there is no record evidence

regarding the heat value of its bituminous coal input used in the production of activated carbon.

        Because the record for this segment of the proceeding did not contain information to

evaluate the Respondents’ assertion that the subheading notes at the six-digit level are the same

for all WCO countries, Commerce placed on the record information published by the WCO (i.e.,

Harmonized System Compendium).21 The Harmonized System Compendium states that:



19
   See Memorandum in Support of Plaintiffs’ and Plaintiff-Intervenors’ Motion for Judgment on the Agency Record
Pursuant to USCIT Rule 56.2, Case No. 20-0007 (CIT) filed on June 24, 2020, at 17.
20
   See Datong Juqiang’s Letter, “DJAC Supplemental Section D response,” dated February 12, 2019 (DJAC Supp D
Response), at Exhibits SD-12, SD-13, SD-56; see also Carbon Activated’s Letter, “Carbon Activated Response to
Section D Parts II and III First Supplemental Questionnaire,” dated March 15, 2019 (CAT Supp D Response), at
Exhibit SD-15; see also Mandatory Respondents’ Letter, “Case Brief of Datong Juqiang Activated Carbon Co., Ltd.,
Carbon Activated Tianjin Co., Ltd. and Carbon Activated Corporation in the Administrative Review of the
Antidumping Duty Order on Certain Activated Carbon from the People’s Republic of China (A-570-904),” dated
October 7, 2019, at 28.
21
   See Memorandum, “Draft Remand Redetermination Results in the Eleventh Administrative Review of Certain
Activated Carbon from the People’s Republic of China: Surrogate Values for the Draft Redetermination,” dated
May 28, 2021 (Draft Remand SV Memorandum), at Attachment 2, page 21 (Harmonized System Compendium)
(Commerce notes this document is also available at: http://www.wcoomd.org/-
/media/wco/public/global/pdf/topics/nomenclature/activities-and-programmes/30-years-hs/hs-
compendium.pdf?la=en).


                                                       5
         Case 1:20-cv-00007-MAB Document 68-1               Filed 06/30/21     Page 6 of 43




          The Harmonized System comprises:

          • General Rules for the interpretation of the Harmonized System;

          • Section and Chapter Notes, including Subheading Notes;

          • A list of headings arranged in systematic order and, where appropriate, subdivided

          into subheadings.22

The Harmonized System Compendium also states that the “Harmonized System constitutes a

coherent set of headings and subheadings, which, together with the General Interpretative Rules

(GIR) and Section, Chapter and Subheading Notes, provide for the systematic and uniform

classification of goods.”23 Further, the introductory paragraph for GIR in the Harmonized

System Compendium provides:

          {T}o be completely sound, a classification system must associate each individual
          product with a single heading (and, as the case may be, subheading), to which that
          product can be simply and unequivocally assigned. Hence it must contain rules
          designed to ensure that a given product is always classified in one and the same
          heading (and subheading), to the exclusion of any others which might appear to
          merit consideration. All classification decisions must be based upon the
          application of these rules.24

Further, GIR No.6 provides:

          6. For legal purposes, the classification of goods in the subheadings of a heading
          shall be determined according to the terms of those subheadings and any related
          Subheading Notes and, mutatis mutandis, to the above Rules, on the
          understanding that only subheadings at the same level are comparable. For the
          purpose of this Rule the relative Section and Chapter Notes also apply, unless the
          context otherwise requires.25

This information provides additional context to, and is consistent with, prior determinations in

which Commerce has concluded that “{t}he International Convention on the Harmonized



22
   Id.
23
   Id. at 20.
24
   Id. at 21.
25
   Id. at 24.


                                                  6
        Case 1:20-cv-00007-MAB Document 68-1                          Filed 06/30/21         Page 7 of 43




Commodity and Coding System applies the same {HS} six-digit prefix to products subject to

international trade”).26 Based on this information, and because Thai Note 2 to Chapter 27

explains “bituminous coal” means coal having a volatile matter limit (on a dry, mineral-matter-

free basis) exceeding 14 percent and a calorific value limit equal to or greater than 5,833

kcal/kg), we now find that Malaysian HS subheading 2701.19 covers the same merchandise as

Thai HS subheading 2701.19. Additionally, because the test reports on the record demonstrate

the heat value of the bituminous coal input used by Datong Juqiang, Datong Juqiang’s supplier,

and one of Carbon Activated’s suppliers is below 5,833 kcal/kg,27 for these final remand results

we have valued the bituminous coal input used by Datong Juqiang, Datong Juqiang’s supplier,

and one of Carbon Activated’s suppliers using import data reported under Malaysian HS

subheading 2701.19. We find that the AUV under Malaysian HS subheading 2701.19 is reliable,

as there is no indication that the AUV is unusable as a result of being, for example, aberrantly

high or based on a limited amount of imports.28 With regard to bituminous coal used by Carbon

Activated’s other supplier, Supplier C, and by Carbon Activated’s uncooperative supplier for

which we applied Supplier C’s FOP data to compute the NV, we continue to use Romanian

import data reported under HS 2701.12, as we do not have record evidence, such as test reports

for the bituminous coal input used by these suppliers, that would support valuing this input using

imports under subheading 2701.19.29 This determination is consistent with Commerce’s practice




26
   See PET Film from China IDM at 20; see also Sodium Hex from China IDM at 8 n. 32.
27
   See DJAC Supp D Response at Exhibits SD-12, SD-13 and SD-56; see also CAT Supp D Response at Exhibit
SD-15.
28
   See Petitioners’ Letter, “Eleventh Administrative Review of the Antidumping Order on Certain Activated Carbon
from the People’s Republic of China: Petitioners’ Final Affirmative Surrogate Value Submission,” dated May 13,
2019, at Attachment 2.
29
   See Carbon Activated’s SDQR Part I at 9 and Exhibit SD-27 (Commerce notes that the test report provided by
Supplier C in this exhibit is the test report for smoke coal, which Supplier C asserts is a type of energy coal, whose
technical grate is bituminous coal, that Supplier C used to provide energy for activation.).


                                                          7
        Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21        Page 8 of 43




in which we apply different SVs for the same input used by different respondents, based on the

available evidence regarding input specificity.30

     2. Surrogate Country Selection

Background

        In the AR11 Preliminary Results, Commerce determined that Malaysia and Romania

constituted significant producers of comparable merchandise during the POR based on their

respective export volumes.31 Because none of the six OP List countries32 were net exporters

during the POR,33 we used the export volumes of the primary HS heading included in the scope,

i.e., exports of HS number 3802.10 (activated carbon), as a proxy for domestic production.34

Commerce preliminarily determined that all six OP List countries were significant producers of

comparable merchandise, stating that none of the total export volumes from the OP List

countries were insignificant.35 Based on its subsequent analysis of availability of SV data,



30
   See Certain Activated Carbon from the People’s Republic of China: Final Results and Partial Rescission of
Second Antidumping Duty Administrative Review, 75 FR 70208 (November 17, 2010) (Carbon AR2), and
accompanying IDM at Comment 4b (Commerce used Coal India Limited (CIL) data to value steam coal where the
necessary data have been reported by the respondents and where the useful heat value (UHV) specificity of the CIL
data corresponds to the UHV specificity of the steam coal input used by the respondents. Otherwise, Commerce
used WTA Indian imports of steam coal under Indian HTS number 2701.19.20: “Steam Coal” for the respondent’s
suppliers, which did not report the UHV of their steam coal input.).
31
   See Certain Activated Carbon from the People’s Republic of China: Preliminary Results of Antidumping Duty
Administrative Review and Preliminary Determination of No Shipments; 2017-2018, 84 FR 27758 (June 14, 2019)
(AR11 Preliminary Results), and accompanying Preliminary Decision Memorandum (PDM) at 14.
32
   See Commerce’s Letter Re: “Certain Activated Carbon from the People’s Republic of China (China): Request
for Comments re: (1) Economic Development, (2) Surrogate Country and (3) Surrogate Value Information,” dated
September 14, 2018, at Attachment (OP List) (Commerce notes that Brazil, Kazakhstan, Malaysia, Mexico,
Romania, and Russia are the countries identified as countries that are at the same level of economic development as
China based on per capita 2017 Gross National Income (GNI) data in the OP List).
33
   On the record, we have import and export data from the Global Trade Atlas (GTA) and UN Comtrade for entries
made under the HS subheading 3802.10, covering the subject merchandise. See Mandatory Respondents’ Letter,
“DJAC and Carbon Activated Surrogate Country Comments: Administrative Review of the Antidumping Duty
Order on Certain Activated Carbon from the People’s Republic of China,” dated October 12, 2018 (Respondents’
SC Comments), at Exhibit 1. The export volumes for the OP List countries are: 16,475,976 kg (Malaysia);
1,308,800 kg (Brazil); 8,778,259 kg (Mexico); 849,850 kg (Russia); 612,474 kg (Kazakhstan); and 34,000 kg
(Romania). The import volumes for the OP List countries are: 32,892,163 kg (Malaysia); 14,854,141 kg (Russia);
14,449,228 kg (Mexico); 5,797,030 kg (Brazil); 2,004,526 kg (Kazakhstan); and 1,106,000 kg (Romania).
34
   See AR11 Preliminary Results PDM at 14.
35
   Id.


                                                         8
        Case 1:20-cv-00007-MAB Document 68-1               Filed 06/30/21     Page 9 of 43




Commerce preliminarily selected Malaysia as the primary SC and used a financial statement

from a Romanian company, Romcarbon S.A. (Romcarbon) (a producer of polyethylene,

polypropylene and filters), to calculate surrogate financial ratios. In the AR11 Final Results,

Commerce continued to select Malaysia as the primary SC and continued to use the Romcarbon

statements for financial ratios.36 However, with respect to the significant producer criterion,

Commerce departed from its preliminary finding and determined that Romania was not a

significant producer of comparable merchandise, explaining that the record contained financial

statements from three Malaysian producers of activated carbon, providing more direct evidence

of significant production of activated carbon which is identical to the subject merchandise in the

form of multiple financial statements. Further, Commerce explained that there is no equivalent

information on the record with respect to Romanian production, as there is only one financial

statement on the record from Romcarbon. Romcarbon’s statements indicate that its principal

business activity is the manufacture of polyethylene, polypropylene and filters, although one of

its seven profit centers is dedicated to the production of respiratory protective equipment and

active carbon.37 Commerce found that this is not evidence of “significant production,” compared

to the three financial statements from Malaysian activated carbon producers on the record.38

Therefore, for the AR11 Final Results, Commerce selected Malaysia as the primary SC, stating

“{b}ecause there are multiple Malaysian financial statements on the record, all of which contain

evidence of production of identical merchandise, there is more direct evidence on the record that

Malaysia is a significant producer of identical merchandise.”39 Commerce did not compare the




36
   See AR11 Final Results IDM at 4.
37
   Id. at 7-8.
38
   Id.
39
   Id.


                                                 9
       Case 1:20-cv-00007-MAB Document 68-1                     Filed 06/30/21      Page 10 of 43




quality and availability of Malaysian and Romanian data for the purpose of primary SC selection

in the AR11 Final Results, finding the issue to be “moot.”40

        During litigation at the CIT, Plaintiffs challenged Commerce’s use of Malaysia as the

primary SC.

        In the Remand Order, the CIT remanded Commerce’s selection of Malaysia as the

primary SC for further explanation, concluding that Commerce did not adequately explain its

decision to depart from its preliminary finding that Romania is a significant producer of

comparable merchandise. With regard to this issue, the CIT further stated that although section

773(c)(4)(B) of the Act “does not distinguish between identical and comparable merchandise”

for purposes of identifying significant producer countries, Commerce’s conclusion that

“Malaysia provides the best available information … because it is the only country on the OP

List that is a significant producer of identical merchandise” suggests that the agency favored the

production of identical merchandise when selecting a primary SC.41 The CIT also stated that

Plaintiffs did not fail to exhaust their administrative remedies with regard to their argument that

Romcarbon’s financial statements demonstrated that Romania was a significant producer,

because Romania’s status as a significant producer was not among the issues raised by interested

parties or by Commerce prior to Commerce’s issuance of the AR11 Final Results.42

Analysis

        In light of the CIT’s Remand Order, Commerce has reconsidered and provided further

explanation regarding its determination to use Malaysia as the primary SC. Based on the

following analysis, for these final results of redetermination on remand, Commerce now finds


40
   Id.
41
   See Remand Order at 12 (citing Foshan Shunde Yongjian Housewares & Hardwares Co. v. United States, 896 F.
Supp. 2d 1313, 1322 (CIT 2013)).
42
   Id. at 17-18.


                                                     10
       Case 1:20-cv-00007-MAB Document 68-1                      Filed 06/30/21        Page 11 of 43




that Romania is a significant producer of comparable merchandise, based on export volumes.

Further, Commerce has determined to continue to use Malaysia as the primary SC based on its

subsequent analysis of the availability of SV data. We explain in detail below.

Economic Comparability

        Malaysia and Romania are both economically comparable to China, as both countries are

on the OP List, and are, therefore, determined, based on per capita GNI, to be at the same level

of economic development as China.43

Significant Producer of Comparable Merchandise

        Section 773(c)(4)(B) of the Act requires Commerce to value FOPs, to the extent possible,

in an SC that is a significant producer of comparable merchandise. Neither the statute nor

Commerce’s regulations provide further guidance on the definition of comparable merchandise

or significant producer. Given the absence of any definition in the statute or regulations,

Commerce looks to other sources such as the Policy Bulletin 04.1 and legislative history for

guidance.44 Policy Bulletin 04.1 explains that Commerce should not compare production levels

in the non-market economy (NME) country and the potential surrogate countries in order to

identify significant producers.45 Instead, Policy Bulletin 04.1 provides, “Commerce should

define ‘significant producer’ in relation to world production and trade (subject to the availability

of data on these characteristics).”46 Moreover, the legislative history provides that the term

“significant producer” includes any country that is a “net exporter” of identical or comparable

merchandise.47 However, that text does not define the phrase “net exporter” or explain whether a



43
   See OP List.
44
   See Enforcement and Compliance Policy Bulletin 04.1: Non-Market Economy Surrogate Country Selection
Process (March 1, 2004) (Policy Bulletin 04.1), available at https://enforcement.trade.gov/policy/bull04-1.html.
45
   Id.
46
   Id.; see also DuPont Teijin Films v. United States, 997 F. Supp. 2d 1338, 1342 (CIT 2014).
47
   See Conference Report to the 1988 Omnibus Trade & Competitiveness Act, H.R. Rep. No. 100-576 (1988) at 590.


                                                      11
       Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21        Page 12 of 43




potential SC must constitute a net exporter in terms of quantity, value, or both to fit the example

provided in the legislative history.48 The CIT has held that this term (i.e., significant producer) is

not statutorily defined, and is “inherently ambiguous,”49 and that this ambiguous provision of the

Act does not compel Commerce to define “significant producer” in any particular manner.50

Accordingly, Commerce may examine export volumes from among those countries that are at

the same level of economic development to determine whether a country is a significant

producer.51

        Also, Policy Bulletin 04.1 states that “in all cases, if identical merchandise is produced,

the country qualifies as a producer of comparable merchandise.”52 Commerce has also

previously stated that, if comparable merchandise is produced, a country qualifies as a producer

of comparable merchandise.53 Therefore, if the record contains evidence of domestic production

of comparable merchandise, then this evidence directly addresses the requirement of production

of comparable merchandise under section 773(c)(4) of the Act. Such evidence may include the

financial statements of a commercial producer of comparable merchandise in the SC.54

        In this review, the record contains the import and export quantity and value data during

the POR for all six OP List countries of the primary HS heading included in the scope, i.e., HS

subheading 3802.10., published by the GTA (for Brazil, Malaysia, Mexico, Romania, and



48
   Id.
49
   See Fresh Garlic Producers Ass’n v United States, 121 F. Supp. 3d 1313, 1338-39 (CIT 2015).
50
   See Dorbest Ltd. v. United States, 462 F. Supp. 2d 1262, 1274 n.5 (CIT 2006).
51
   See Certain Uncoated Paper from the People’s Republic of China: Final Determination of Sales at Less Than
Fair Value, 81 FR 3112 (January 20, 2016), and accompanying IDM at Comment 1.
52
   Id.; see also Policy Bulletin 04.1.
53
   See Sebacic Acid from the People’s Republic of China: Final Results of Antidumping Duty Administrative
Review, 62 FR 65674, 65676 (December 15, 1997) (“{T}o impose a requirement that merchandise must be
produced by the same process and share the same end uses to be considered comparable would be contrary to the
intent of the statute.”).
54
   See Dorbest Ltd. v. United States, 462 F. Supp. 2d 1262, 1683-1684 (CIT 2006) (upholding Commerce’s
selection of India as a significant producer using the financial statements of Indian companies), rev’d on other
grounds, Dorbest Ltd. v. United States, 604 F.3d 1363 (2010).


                                                        12
       Case 1:20-cv-00007-MAB Document 68-1                     Filed 06/30/21       Page 13 of 43




Russia) and 2017 UN Comtrade (for Kazakhstan).55 These data demonstrate that none of the

countries in the OP List are net exporters of subject merchandise.56 Further, world production

and trade data of comparable merchandise are not available on the record of this administrative

review. Therefore, for these final results of redetermination on remand, we analyzed exports of

comparable merchandise (i.e., POR export quantities under HS subheading 3802.10) from the six

OP List countries, as a proxy for production data.

        Pursuant to the guidance provided by Policy Bulletin 04.1, which provides that

Commerce should not compare production levels in the NME country and the potential surrogate

countries in order to identify significant producers, we now find that all six OP List countries are

significant producers of comparable merchandise, based on export volumes.57 Specifically, we

now find that the exports from Romania, while relatively small compared to the export volumes

under HS subheading 3902.10 from the other OP List countries, are not negligible; thus, we

determine that they are significant.

        Further, the three Malaysian financial statements on the record indicate that each

company’s principal business activity is the manufacture of activated carbon, which is identical,

and thus comparable, to the subject merchandise in this proceeding. While Romcarbon’s

principal activities are the manufacture of polyethylene, polypropylene, polyvinyl chloride,

polystyrene processing, filters and protective materials, its financial statements indicate that its

profit center no.2 includes an “Active Coal Workshop,” which is dedicated to the production of

activated carbon.58 Therefore, for both Malaysia and Romania, the financial statements on the


55
   See Respondents’ SC Comments at Exhibit 1.
56
   Id.
57
   Id.
58
   See Mandatory Respondents’ Letter, “First Surrogate Value Comments by DJAC and CA Tianjin: Administrative
Review of the Antidumping Duty Order on Certain Activated Carbon from the People’s Republic of China,” dated
November 9, 2018 (Respondents’ Surrogate Value Submission), at Exhibit 9, page 1303 (Romcarbon’s profit center
no. 2 includes a “Workshop of Active Carbon”).


                                                     13
       Case 1:20-cv-00007-MAB Document 68-1                         Filed 06/30/21        Page 14 of 43




record provide evidence of domestic production of comparable merchandise under section

773(c)(4) of the Act.

Data Considerations

         If more than one potential SC is determined to be economically comparable and a

significant producer of comparable merchandise, Commerce selects the primary SC based on

data quality and availability.59 When evaluating SV data, Commerce considers several factors,

including whether the SVs are publicly available, contemporaneous with the POR, representative

of a broad market average, tax- and duty-exclusive, and specific to the inputs being valued.60

There is no hierarchy among these criteria. It is Commerce’s practice to carefully consider the

available evidence in light of the particular facts of each industry when undertaking its analysis

of valuing the FOPs.61

         The record contains complete, publicly-available, contemporaneous, and input-specific

Malaysian data for nearly all of the inputs used by the two mandatory respondents to produce the

subject merchandise during the POR – including the bituminous coal input used to produce

nearly the entire production volume of the subject merchandise reported in both mandatory

respondents’ respective FOP databases – with the exception of the financial ratios, as discussed

below.62 Further, the record also contains complete, publicly-available, and contemporaneous




59
   See Policy Bulletin 04.1.
60
   Id.; see also Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final Results of the Antidumping
Duty Administrative Review and New Shipper Reviews, 74 FR 11349 (March 17, 2009), and accompanying IDM at
Comment 2.
61
   See Certain Preserved Mushrooms from the People’s Republic of China: Final Results and Final Partial
Rescission of the Sixth Administrative Review, 71 FR 40477 (July 17, 2006), and accompanying IDM at Comment 1.
62
   See Petitioners’ Letter, “Certain Activated Carbon from the People’s Republic of China – Petitioners’ Submission
of Surrogate Values,” dated November 9, 2018 (Petitioners’ SV Comments).


                                                         14
       Case 1:20-cv-00007-MAB Document 68-1                     Filed 06/30/21       Page 15 of 43




and input-specific Romanian data for nearly all of the inputs used by the two mandatory

respondents to produce the subject merchandise during the POR.63

        We have considered the quality of data on the record and find that, on the basis of input

specificity of the available data, the Malaysian SV data are superior to those of Romania.

Malaysia is one of only a small number of countries with an HS subheading that includes a tariff

classification at the ten-digit level that is specific to coconut-shell charcoal (i.e., HTS subheading

4402.90.1000), a direct material that is consumed in significant quantities in the production of

subject merchandise by the mandatory respondents. On the other hand, Romania only provides a

six-digit basket category HS subheading, 4402.90, which covers wood-based charcoal and also

includes nut-based charcoal, which is an input not used by the mandatory respondents. Further,

although Malaysia provides multiple financial statements from producers of identical (and thus

comparable) merchandise which are representative of the experience of the mandatory

respondents, they do not provide breakouts for raw material, labor, and energy. In contrast, the

one Romanian financial statement on the record provides the specificity needed to calculate the

financial ratios because it provides breakouts for these categories of expenses. Therefore, we

continue to select Malaysia as the primary SC for these final results of redetermination, because

it provides the best available information from which to value the mandatory respondent’s FOPs.

        Additionally, while the three Malaysian financial statements provide evidence that

Malaysia is a producer of identical merchandise, they lack usable financial data in that none of

them have separate line items breaking down the cost of raw materials and energy. Therefore,

we continue to use the Romcarbon financial statements for the calculation of the surrogate



63
 See Mandatory Respondents’ Letter, “Final Surrogate Value Comments by DJAC and CA Tianjin:
Administrative Review of the Antidumping Duty Order on Certain Activated Carbon from the People’s Republic of
China,” dated May 13, 2019 (Respondents’ Final SV Comments).


                                                     15
       Case 1:20-cv-00007-MAB Document 68-1                     Filed 06/30/21       Page 16 of 43




financial ratios, as they are the only financial statements on the record which present the

financial data in a manner that is feasible for the calculation of these ratios.

     3. Commerce’s Accounting Adjustments in Romcarbon’s Financial Ratio Calculations

Background

        In the AR11 Final Results, Commerce valued financial ratios using the 2017 financial

statements from the Romanian company, Romcarbon.64 Before the CIT, Plaintiffs argued that

Commerce’s allocation of certain line items in Romcarbon’s financial statements are not in

accordance with Commerce’s practice and not supported by substantial evidence. Further,

Plaintiffs argued that Commerce’s decision in the AR11 Final Results, issued December 11,

2019, is inconsistent with Commerce’s subsequent financial ratios adjustments in the AR10

Remand Redetermination, where Commerce used the POR-contemporaneous financial

statements from the same Romanian company that we used to value financial ratios for the AR11

Final Results (i.e., Romcarbon).65 Specifically, Plaintiffs argued that: (1) “other gains” should

offset selling, general, and administrative (SG&A) expenses instead of being excluded, because

this line item is treated as part of a company’s general operations; (2) “gain/(loss) on adjustment

of investment property at fair value,” and “gain/(loss) on disposal of investment property” should

offset the reported “profit before tax” instead of being excluded, because all of these gains accrue

from activities outside of Romcarbon’s general business, i.e., manufacturing of goods; and (3)

“social contributions” and “meal tickets” should be allocated under “labor,” instead of SG&A

expenses, in order to avoid double counting because both line items capture indirect labor cost



64
   See AR11 Final Results; see also Memorandum, “Eleventh Administrative Review of Certain Activated Carbon
from China: Surrogate Value for the Final Results,” dated December 11, 2019 (Final SV Memorandum), at
Attachment 1.
65
   See Final Results of Redetermination Pursuant to Court Remand, Calgon Carbon Corporation et al. v. United
States, Consol. Court No. 18-00232, Slip Op.20-65, dated August 4, 2020 (AR10 Remand Redetermination),
available at https://enforcement.trade.gov/remands/20-65.pdf.


                                                     16
      Case 1:20-cv-00007-MAB Document 68-1                    Filed 06/30/21       Page 17 of 43




expenses, which Commerce already included in the NV build-up.66 Commerce argued that the

accounting adjustments are supported by substantial evidence in the record and are not contrary

to law. In the Remand Order, the CIT directed Commerce to consider Plaintiffs’ arguments,

given the inconsistencies between Commerce’s determinations in the AR10 Remand

Redetermination and the AR11 Final Results and the discrepancies in Commerce’s explanations

for declining the adjustments.67

Analysis

        In light of the CIT’s Remand Order, Commerce has reconsidered the allocation of the

expenses at issue as follows below.

Gain/(Loss) on adjustment of investment property at fair value, and Gain/(Loss) on disposal of

investment property

        In the AR11 Final Results, Commerce excluded “gain/(loss) on adjustment of investment

property at fair value,” and “gain/(loss) on disposal of investment property,” from the calculation

of financial ratios.68 Commerce’s established practice is to deduct income from investment

property from a manufacturing entity’s reported “profit before tax,” as the income from

investment does not pertain to the company’s general business activity (i.e., manufacturing of

goods).69 Because Romcarbon included the line items “gain/(loss) on adjustment of investment

property at fair value” and “gain/(loss) on disposal of investment property” in the revenue build-

up, these two line items contribute to, and are included in, its reported “profit before tax.”70




66
   See Plaintiffs’ Motion at 39-44.
67
   See Remand Order at 30.
68
   See Final SV Memorandum at Attachment 1.
69
   See, e.g., Diamond Sawblades and Parts Thereof from the People’s Republic of China: Final Results of
Antidumping Duty Administrative Review; 2009-2010, 78 FR 11143, 11146 (February 15, 2013), and accompanying
IDM at Comment 16.
70
   See Respondents’ Surrogate Value Submission at Exhibit 9, page 1323.


                                                    17
       Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21        Page 18 of 43




Because Romcarbon’s general business activity is the manufacture of goods,71 these two line

items are extrinsic to Romcarbon’s ordinary business operation. Therefore, for this final remand

redetermination, we have offset Romcarbon’s reported “profit before tax” with the amounts

under these two line items and recalculated the profit ratio accordingly.

Other Gains

        In the AR11 Final Results, Commerce excluded “other gains” from its computation of

financial ratios.72 It is Commerce’s practice to calculate the SG&A expense ratio to include only

items that relate to the general operation of the company as a whole.73 In determining whether it

is appropriate to include in or exclude from the SG&A calculation particular income or expense

items, Commerce reviews the nature of the item and its relation to the general operations of the

company.74 Commerce’s practice is to treat incomes accrued from miscellaneous activities as a

part of the general operations of the company unless the financial statements explicitly indicate

otherwise.75

        With respect to “Other Gains,” as noted above, Commerce’s practice is to treat income

accrued from miscellaneous activities as a part of the general operations of the company unless

the financial statement explicitly indicates otherwise.76 Because there is no indication on the

record that the amount under the line item “other gains” does not pertain to the general

operations of the company,77 for this final remand redetermination we have offset Romcarbon’s



71
   Id. at page 1303.
72
   See Final SV Memorandum at Attachment 1.
73
   See, e.g., Notice of Final Determination of Sales at Less Than Fair Value and Negative Final Determination of
Critical Circumstances: Certain Frozen and Canned Warmwater Shrimp from Thailand, 69 FR 76918 (December
23, 2004), and accompanying IDM at Comment 2.
74
   Id.
75
   See Polyethylene Terephthalate Film, Sheet, and Strip from the People’s Republic of China: Final Determination
of Sales at Less Than Fair Value, 73 FF 55039 (September 24, 2008), and accompanying IDM at Comment 3.
76
   Id.
77
   See Respondents’ Surrogate Value Submission at Exhibit 9, page 1376.


                                                       18
       Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21        Page 19 of 43




reported SG&A with the amounts under “other gains,” and recalculated the financial ratios

accordingly.

Social Contributions and Meal Tickets

        In the AR11 Final Results, we categorized “Social Contributions” and “Meal Tickets”

under SG&A expenses.78 When labor items, such as social security contributions, clothing,

housing, meals, etc., are clearly included in the SV for labor, we will include such items in the

labor category of the surrogate financial ratios calculations to avoid double-counting such

expenses.79 The Malaysian SV for labor which we used to value labor cost in AR11 Final

Results (i.e., POR-contemporaneous Malaysian labor SV from Trading Economics) provides no

information on whether Social Contributions and/or Meal Tickets are included in the SV for

labor.80 Therefore, because the record does not contain evidence to conclude that Commerce’s

labor SV already includes the cost of employer’s contribution to social security and meal

expenses, it is not appropriate to make the adjustments requested by the Respondents.81 Thus, in

the AR11 Final Results, by allocating these two items to SG&A, we did not double count these

expenses. Therefore, for this final remand redetermination we continue to classify the “meal

tickets” and “social contribution” line items as SG&A expenses.




78
   See AR11 Final SV Memorandum at Attachment 1.
79
   See Xanthan Gum from the People’s Republic of China: Final Results of Antidumping Duty Administrative
Review; 2013-2014, 82 FR 11428 (February 23, 2017) (Xanthan Gum), and accompanying IDM at Comment 14.
80
   See Petitioners’ SV Comments at Attachment 4.
81
   See, e.g., Frozen Warmwater Shrimp Final Results and Rescission, in Part, of 2004/2006 Antidumping Duty
Administrative and New Shipper Reviews, 72 FR 52049 (September 12, 2007) (Frozen Warmwater Shrimp), and
accompanying IDM at Comment 3 (Commerce notes that the International Labor Organization data, used to value
labor in Frozen Warmwater Shrimp, did not include labor related costs, such as employers’ contributions in respect
of their employees paid to social security and pension schemes. Accordingly, for the purposes of financial ratio
calculations, Commerce categorized “Contributions to Gratuity Fund” as a part of the overhead calculation.).


                                                        19
       Case 1:20-cv-00007-MAB Document 68-1                      Filed 06/30/21       Page 20 of 43




III.    SUMMARY AND ANALYSIS OF RESPONDENTS’ COMMENTS ON DRAFT
        REMAND RESULTS

        Commerce released the Draft Remand Results to parties for comments on May 28,

2021.82 The Plaintiffs filed comments on the Draft Remand Results on June 8, 2021.83 On June

11, 2021, Commerce issued a letter to the Respondents, noting that the Respondents’ Original

Comments contained untimely filed factual information, and requesting that they remove the

new factual information and refile the submission.84 The Respondents filed the redacted version

of the comments on June 14, 2021.85 On June 15, 2021, the Respondents filed a letter requesting

that Commerce reconsider Commerce’s rejection of Respondents’ Original Comments, arguing

that the information at issue does not constitute new factual information because it is “widely

available and public reference material.”86 On June 23, 2021, Commerce issued a memorandum

responding to the Request for Reconsideration, explaining that for reasons of administrative

finality and for notice and due process considerations, it is reasonable and necessary to close the

record to new factual information – including information that is publicly available.87

Commerce also explained that it had not reopened the record on remand and thus it would not be

accepting new factual information. Further, Commerce issued an additional letter to the

Respondents, noting that the Respondents’ Redacted Comments continued to include new factual

information, and requested that they remove the new factual information and resubmit the



82
   See Draft Remand Results.
83
   See Respondents’ Letter, “Comments on Draft Remand: Antidumping Duty Order on Certain Activated Carbon
from the People’s Republic of China,” dated June 8, 2021 (Respondents’ Original Comments).
84
   See Commerce’s Letter, “Rejection of June 8, 2021, Comments on Draft Remand,” dated June 11, 2021; see also
Memorandum, “Rejection of Factual Information from GDLSK,” dated June 11, 2021; see also Memorandum,
“Rejection of Factual Information from GDLSK,” dated June 14, 2021.
85
   See Respondents’ Letter, “Redacted and Resubmitted Comments on Draft Remand: Antidumping Duty Order on
Certain Activated Carbon from the People’s Republic of China,” dated June 14, 2021 (Respondents’ Redacted
Comments).
86
   See Respondents’ Letter,” Request for Reconsideration of Draft Remand Comments Rejection,” dated June 15,
2021 (Request for Reconsideration).
87
   See Memorandum, “Request for Reconsideration from GDLSK,” dated June 21, 2021.


                                                      20
         Case 1:20-cv-00007-MAB Document 68-1                  Filed 06/30/21       Page 21 of 43




comments.88 On June 24, the Respondents filed the second redacted version of the comments.89

No other parties filed comments on the Draft Remand Results. As explained below, we continue

to reach the same conclusions that we reached in the Draft Remand Results. We address each of

the Respondents’ comments and provide our analysis in turn.

Issue 1: Bituminous Coal Surrogate Value

Respondents’ Comments

     •   In the Draft Remand Results, Commerce has now reconsidered and properly

         acknowledges that HS chapter notes apply to all WCO countries, and accordingly, has

         properly changed the SVs for a portion of bituminous coal (i.e., bituminous coal with

         known calorific value) from those used in the AR11 Final Results.

     •   However, in preferring Malaysian import data reported under HS 2701.19 to value the

         bituminous coal with known calorific value, Commerce failed to select the best available

         information on this record.90 Given that Commerce already determined that the

         Malaysian data reported under HS 2701.12 was aberrant and unreliable, the agency

         should be skeptical of Malaysian import data reported under 2701.19, which covers the

         same input of lower heat value, because the SV reported thereunder could likewise be

         distorted.91 At a minimum, between the two available choices, Romanian HTS

         subheading 2701.19 and Malaysian HTS subheading 2701.19, the former is preferable

         because – unlike Malaysian import data under HS 2701.12 – the Romanian import data

         reported under 2701.12 is undistorted.92


88
   See Commerce’s Letter, “Rejection of June 14, 2021, Redacted and Resubmitted Comments on Draft Remand,”
dated June 23, 2021.
89
   See Respondents’ Letter, “Second Redacted and Resubmitted Comments on Draft Remand,” June 23, 2021
(Respondents’ Comments).
90
   See Respondents’ Comments at 10.
91
   Id. at 11.
92
   Id.


                                                    21
         Case 1:20-cv-00007-MAB Document 68-1                 Filed 06/30/21     Page 22 of 43




     •    Further, the Draft Remand Results improperly value bituminous coal having unknown

          heat value with data reported under Romanian HS 2701.12, stating that Commerce does

          not have record evidence, such as test reports for the bituminous coal input used by these

          suppliers, that would support valuing this input using imports under subheading

          2701.19.93

     •    However, Commerce likewise does not have record evidence to support valuing this

          input using imports under HS 2701.12 only.94 Therefore, in the Draft Remand Results,

          Commerce impermissibly speculates that bituminous coal having unknown calorific

          value should be classified under HS 2701.12.95

     •    Given other record evidence showing that similar bituminous coal utilized in producing

          identical merchandise had a calorific value less than 5,833 kcal/kg, the most reasonable

          inference regarding the calorific value for such bituminous coal with unknown heat

          value, is that their calorific value should be likewise less than 5,833 kcal/kg.96

     •    While Commerce specifically required Datong Juqiang and Datong Juqiang’s supplier to

          provide calorific value information and test reports for their bituminous coal input,

          Commerce never asked Supplier C to provide such information.97

     •    Because Commerce never requested Supplier C to evidence the calorific value of its

          bituminous coal, Supplier C never provided such evidence. Under these facts, Commerce

          is precluded from drawing an adverse inference that such coal invariably had a calorific

          value equal to or great than 5,833 kcal/kg (and thereby meriting classification under HS



93
   Id. at 3.
94
   Id.
95
   Id.
96
   Id. at 4.
97
   Id. at 5.


                                                    22
         Case 1:20-cv-00007-MAB Document 68-1                      Filed 06/30/21         Page 23 of 43




         2701.19).98 The CIT in AR1 Litigation, under similar factual circumstances where

         specificity for an input was on the record for one mandatory respondent, but not for

         another mandatory respondent because Commerce did not request that information from

         the second mandatory respondent, disfavored application of different SVs between the

         two parties.99

     •   Therefore, in its final remand redetermination, Commerce should apply Romanian import

         data under HS 2701.19 to value bituminous coal of unknown calorific value.

         Alternatively, an inference based on equal probability suggests that the calorific value of

         such bituminous coal could be either (1) less than 5,833 kcal/kg or; (2) equal to or greater

         than the threshold limit of 5,833 kcal/kg. Accordingly, a conservative methodology for

         valuing such unknown calorific value bituminous coal requires Commerce to average the

         SVs reported in HS 2701.19 with those reported under HS 2701.12.100

     •   Further, Commerce correctly recognized that Malaysian import data reported under HS

         2701.12 are not viable in AR11 Final Results. Therefore, in the final remand

         redetermination, Commerce should average data reported under Romanian HS 2701.12

         and Romanian HS 2701.19, as averaging the Romanian data under HS 2701.12 with the

         Malaysian data under HS 2701.19 would result in a potentially distortive SV because it

         would be drawing SVs for the same input--bituminous coal, varying only in terms of

         calorific value, from two different source countries.101




98
   Id. (citing Calgon Carbon Corp. v. United States, 35 CIT 235, 244 (2011) (AR1 Litigation)).
99
   Id.
100
    Id. at 6.
101
    Id.


                                                        23
          Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21         Page 24 of 43




      •   Commerce’s regulatory policy underlying surrogate valuation – repeatedly affirmed by

          the CIT – is to minimize the distortion that occurs from using data from multiple

          countries.102

      •   While Commerce may on occasion have to employ data from a secondary surrogate

          country based on the absence of viable data for a particular input, there is no basis for

          Commerce to employ data from different countries to value bituminous coal for the final

          remand redetermination, given the indisputably reliable Romanian data on the record.103

      •   Therefore, in the final remand redetermination, Commerce should value both the

          bituminous coal input with known heat value and unknown heat value with Romanian

          import data reported under HS 2701.19. Or, alternatively, apply the Romanian HS

          2701.19 to value bituminous coal with a known heat value, and use the average of the

          data reported under Romanian HS 2701.12 and 2701.19 to value the bituminous coal

          input with unknown heat value.104

Commerce’s Position: The respondents claim that Commerce should (1) use Romanian import

data reported under HS 2701.19 for bituminous coal with both a known calorific value and

unknown calorific values, or (2) in the alternative, apply Romanian HS 2701.19 to value

bituminous coal with a known calorific value, and use an average of the data under Romanian

HS 2701.12 and 2701.19 for bituminous coal with unknown calorific value. We disagree with

the respondents and explain in detail below.




102
    Id. at 6 and 11 (citing Clearon Corp. v. United States, 2013 Ct. Intl. Trade LEXIS 27, *21 (Feb. 10, 2013) (“the
use of a ‘single surrogate country’ is justified when, as here, all other factors are ‘fairly equal’ because minimizing
distortion supports a finding that Commerce relied upon the best available information on the record.”); also citing
Peer Bearing Co.-Changshan v. United States, 804 F. Supp. 2d 1337, 1353 (CIT 2011); 19 C.F.R. § 351.408(c)(1)).
103
    Id. at 12.
104
    Id. at 2.


                                                          24
       Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21        Page 25 of 43




        As stated above, Commerce’s practice, when selecting the best available information for

valuing FOPs, in accordance with section 773(c)(1) the Act, is to select, to the extent practicable,

SVs which are input-specific, representative of a broad-market average, publicly available,

contemporaneous with the POR, and tax- and duty-exclusive.105 Further, Commerce undertakes

its analysis of valuing the FOPs on a case-by-case basis, carefully considering the available

evidence in light of the particular facts of each industry.106 In addition, it is a long-standing

Commerce practice that a party arguing that data are aberrational or unreliable must provide

sufficient evidence to support its argument.107 Commerce has previously noted that

“{i}nterested parties must provide specific evidence showing the value is aberrational. If a party

presents sufficient evidence to demonstrate a particular surrogate value is not viable,

{Commerce} will assess all relevant price information on the record, including any appropriate

benchmark data, in order to accurately value the input in question.”108 When there is insufficient

evidence to find certain data aberrational, Commerce does not discard the data.109 Additionally,

Commerce has a strong preference to value all FOPs in a single surrogate country, pursuant to 19

CFR 351.408(c)(2), as well as a practice “to only resort to a secondary surrogate country if data

from the primary surrogate country are unavailable or unreliable.”110

        In the Draft Remand Results, we continued to find Malaysia as the proper selection for

the primary surrogate country, and, as discussed infra, for the final results of redetermination, we


105
    See, e.g., First Administrative Review of Certain Polyester Staple Fiber from the People’s Republic of China:
Final Results of Antidumping Duty Administrative Review, 75 FR 1336 (January 11, 2010), and accompanying IDM
at Comment 1.
106
    See Glycine from the People’s Republic of China: Notice of Final Results of Antidumping Duty Administrative
Review, 70 FR 47176 (August 12, 2005), and accompanying IDM at Comment 1.
107
    See, e.g., Carbazole Violet Pigment 23 from the People’s Republic of China: Final Results of Antidumping Duty
Administrative Review, 75 FR 36630 (June 28, 2010) (Carbazole Violet Pigment), and accompanying IDM at
Comment 4.
108
    Id.
109
    See Carbazole Violet Pigment IDM at Comment 6.
110
    See Sodium Hex from China 2012 IDM at Comment I.


                                                       25
       Case 1:20-cv-00007-MAB Document 68-1                    Filed 06/30/21   Page 26 of 43




continue to use Malaysia as the primary surrogate country. Because Commerce selected

Malaysia as the primary surrogate country, our first preference in selecting SVs for these final

results of redetermination is to utilize publicly available prices within Malaysia.111

        Although Respondents assert that the Malaysian import data reported under HS 2701.19

could be distorted merely because we determined Malaysian import data reported under HS

2701.12 to be aberrant and unreliable, we find this claim unavailing and without merit. As stated

above, the party arguing that data are unreliable must provide sufficient evidence to support its

argument. The Respondents do not identify any record information to support their claim that

data reported under HS 2701.19 could be distorted, and the record lacks any appropriate

benchmark data or other price information to support their contention. As there is no evidentiary

basis to find that the Malaysian import data reported under HS 2701.19 are aberrantly high,

Commerce cannot discard the data.112

        Likewise, the Respondents’ assertion that Commerce improperly valued bituminous coal

having unknown heat value with data reported under Romanian HS 2701.12 because Commerce

never asked Supplier C to provide test reports, is without merit. Although Commerce did not ask

Supplier C to provide test reports for its bituminous coal input, Commerce asked Supplier C to

“provide a detailed description of ‘smoke coal’ and explain the difference between smoke coal

and bituminous coal.”113 In response to this question, Supplier C stated, “Smoke coal is a type of

energy coal, whose technical grade is bituminous coal, that {Supplier C} used to provide energy

for activation.” Supplier C further stated, “{b}oth bituminous coal and smoke coal belong to the

same technical grade of bituminous coal.”114 In relation to this statement, Supplier C only


111
    See Draft Remand SV Memorandum at Attachment 1.
112
    Id.
113
    See Carbon Activated’s SDQR Part I at 19, Exhibit SD-27.
114
    Id.


                                                       26
       Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21       Page 27 of 43




provided a test report for its smoke coal input, thereby failing to substantiate its claim that

“{b}oth bituminous coal and smoke coal belong to the same technical grade of bituminous

coal”115 with supporting documents (such as bituminous coal test reports). The Respondents’

reference to the CIT’s decision in AR1 Litigation to support their contention that Commerce

should apply Romanian HS 2701.19 to value the bituminous coal with unknown heat values is

unavailing and not on point. The circumstances the Respondents cite to in AR1 Litigation pertain

to the acceptance of additional evidence at verification.116 The CIT in AR1 Litigation noted that

although Commerce had no obligation to accept additional evidence at verification, once

Commerce did accept such evidence from one respondent at verification, however, Commerce

had an obligation to treat the other respondent fairly by giving it a similar opportunity.117

Because similar circumstances do not exist here, the CIT’s decision in AR1 Litigation is

inapplicable to this case. Further, it is our long-standing practice in this case for parties to

provide the calorific values of the inputs.118

        Additionally, a party arguing that data are unreliable must provide sufficient evidence to

support its argument. In this administrative review segment of the proceeding, the Respondents

request that Commerce use HS 2701.19 (Other Coal), instead of HS 2701.12 (Bituminous Coal)

to value bituminous coal. In AR11 Final Results, Commerce declined to apply Thai notes to

Chapter 27, which limits HS 2701.12, inter alia, to bituminous coal with “a calorific value limit

equal to or greater than 5,833 kcal/ kg,”119 to the Malaysian subheading, stating that “Subheading

Note 2 to Chapter 27” pertains specifically to Thai HS data, not Malaysian data.”120 Therefore,


115
    Id. at SD-27.
116
    See AR1 Litigation, 35 CIT 235 at 244.
117
    Id.
118
    See, e.g., Carbon AR2; see also Certain Activated Carbon from the People’s Republic of China: Final Results of
the Fifth Antidumping Duty Administrative Review, 78 FR 70533 (November 20, 2013) (AR5 Final Results).
119
    See AR11 Final Results IDM.
120
    Id. at 14.


                                                       27
       Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21        Page 28 of 43




Commerce decided to continue to use HS 2701.12 to value bituminous coal, concluding that the

record did not contain similar information with respect to the Malaysian imports under Chapter

27, and as such there was no record evidence to support the use of Malaysian import SV data

under HS 2701.19 for the bituminous coal input.121 However, while we have now applied the

Thai HS subheading notes to the Malaysian HS 2701.12 for these final results of

redetermination, we still lack record evidence to depart from using HS 2701.12 to value the

bituminous coal used by Supplier C and the uncooperative supplier, which comprise a small

percentage of the volume of subject merchandise reported in Carbon Activated’s FOP database.

        Moreover, the plain language description of the GTA data for HS 2701.12 (Bituminous

Coal, Not Agglomerated)122 matches the mandatory respondents’ description of their input (i.e.,

bituminous coal) and supports Commerce’s decision to rely on this HS category for the input.

Commerce has long relied on a plain reading of the HS descriptions to determine the best

available information to value a specific input.123 Commerce cannot consider the application of

HS 2701.19 with the description “Other Coal,” without record evidence to demonstrate that the

coal input the mandatory respondents identify as “bituminous coal,” is actually of the kind and

grade that is more appropriately classified under HS 2701.19 (Other Coal). Based on the

information placed on the record by the mandatory respondents, there is only sufficient evidence

to determine that the bituminous coal used by Datong Juqiang, Datong Juqiang’s supplier, and

one of Carbon Activated’s suppliers can be valued with import data reported under HS 2701.19.

The record lacks evidence to support a departure from our finding in the AR11 Final Results that

HS 2701.12 is the appropriate HS code to value Supplier C’s, and accordingly, Carbon


121
    Id.
122
    See Draft Remand SV Memorandum at Attachment 1.
123
    See, e.g., Certain Woven Electric Blankets from the People’s Republic of China: Final Determination of Sales at
Less Than Fair Value, 75 FR 38459 (July 2, 2010), and accompanying IDM at Comment 5.


                                                        28
       Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21       Page 29 of 43




Activated’s uncooperative supplier’s bituminous coal input. Because the Respondents did not

provide evidence demonstrating that it would be inappropriate for Commerce to value Supplier

C’s bituminous coal input using data reported under HS 2701.12, Commerce continues to find

that HS 2701.12, based on the description of the input, is the best available information to value

Supplier C and the uncooperative supplier’s bituminous coal input.

        Respondents also failed to provide any evidence to support their alternative claim that

Commerce should average the surrogate values reported in HS 2701.19 with those reported

under HS 2701.12. As noted above, in AR11 Final Results, the AUV for Malaysian imports

under HS 2701.12 was determined to be aberrantly high and based on a limited import volume.

As Commerce generally seeks to minimize the number of countries that it relies on for SV

data,124 and as Commerce continues to use Romania as the secondary SC as explained infra,

Commerce continues to use the AUV for Romanian import data under HS heading 2701.12 as

the SV for bituminous coal used by Supplier C and the uncooperative supplier, which comprise a

small percentage of the volume of subject merchandise reported in Carbon Activated’s FOP

database.125

        Further, as the Plaintiffs have correctly noted, Commerce may on occasion have to

employ data from a secondary SC based on the absence of viable data from the primary SC for a

particular input.126 As explained infra, we continue to use Malaysia as the primary SC based on

the availability of input-specific data, and to use Romania as the secondary surrogate country, as

Romania provides usable financial statements. Therefore, for these final results of



124
    See Certain Frozen Warmwater Shrimp from the Socialist Republic of Vietnam: Final Results of Antidumping
Duty Administrative Review, 2016-2017, 83 FR 46704 (September 14, 2018), and accompanying IDM at Comment
1.
125
    See BPI Memorandum.
126
    See, e.g., Fresh Garlic from the People’s Republic of China: Final Results of Antidumping Duty Administrative
Review; 2010-2011, 78 FR 36168, 36170 (June 17, 2013), and accompanying IDM at Comment 9.


                                                       29
          Case 1:20-cv-00007-MAB Document 68-1                        Filed 06/30/21        Page 30 of 43




redetermination, Commerce continues to use import data reported under Malaysian HS

subheading 2701.19 to value the bituminous coal input used by Datong Juqiang, Datong

Juqiang’s supplier, and one of Carbon Activated’s suppliers, and to use Romanian import data

reported under HS 2701.12 to value bituminous coal used by Supplier C, and by Carbon

Activated’s uncooperative supplier.127 This determination is consistent with Commerce’s

practice in which we apply different SVs for the same input used by different respondents, based

on the available evidence regarding input specificity.128

Issue 2: Surrogate Country Selection

Respondents’ Comments

      •   In the Draft Remand Results, Commerce now finds that both Romania and Malaysia are

          significant producers of comparable merchandise. This determination is a departure from

          Commerce’s determination in the AR11 Final Results, where Commerce found Malaysia

          to be the only significant producer of comparable merchandise among the OP List

          countries.129

      •   Accordingly, in the Draft Remand Results, Commerce relied on data considerations to

          choose Malaysia over Romania as the primary SC, stating that Malaysia provides “data

          for nearly all of the inputs used by the two mandatory respondents to produce the subject

          merchandise during the POR – including the bituminous coal input used to produce

          nearly the entire production volume of the subject merchandise reported in both




127
    The identity of the uncooperative supplier is business proprietary. For the uncooperative supplier’s identity, see
CAT Draft Remand Calculation Memorandum.
128
    See Carbon AR2 IDM at Comment 4b.
129
    See Respondents’ Comments at 12.


                                                          30
          Case 1:20-cv-00007-MAB Document 68-1                    Filed 06/30/21       Page 31 of 43




          mandatory respondents’ respective FOP databases – with the exception of the financial

          ratios.”130

      •   However, Commerce’s proffered rationale in favor of Malaysia is unsupported by

          substantial record evidence.131

      •   First, Commerce’s findings concerning bituminous coal are directly contrary to the record

          evidence. Commerce already rejected the unreliable Malaysian HS subheading 2701.12

          data for valuing higher calorific heat value (heat value equal to or greater than 5,833

          kcal/kg) bituminous coal. As such, the record lacks a usable Malaysian SV under HS

          2701.12. Indeed, Commerce applied Romanian HS subheading 2701.12 for valuing

          bituminous coal of unknown heat value. Therefore, for valuing bituminous coal of an

          unknown heat value used by two different suppliers, Malaysia demonstrably fails to

          afford a reliable SV, whereas in contrast, Romania affords reliable SVs for both grades of

          bituminous coal (i.e., bituminous coal with lower calorific value (covered by import data

          reported under HS 2701.19) and unknown calorific value (covered by the average of

          import data reported under HS 2701.12 and 2701.19).132

      •   Second, the financial ratios represent a significant portion of both mandatory

          respondents’ NV.133 This impact on NV must be considered when selecting surrogate

          countries per Commerce’s practice, which has been affirmed by the CIT.134 The

          Romcarbon financial data therefore provide a compelling basis for Commerce to have




130
    Id. at 13.
131
    Id.
132
    Id. at 14.
133
    Id.
134
    Id. (citing Certain Steel Nails from the People’s Republic of China: Final Results of Third Antidumping Duty
Administrative Review, 78 Fed. Reg. 16,651 (Mar. 18, 2013), and accompanying IDM at Comment 1D; and Jiaxing
Brother Fastener Co. v United States, 11 F.Supp.3d 1326, 1333 (CIT 2014) (Jiaxing Brother)).


                                                       31
          Case 1:20-cv-00007-MAB Document 68-1                 Filed 06/30/21      Page 32 of 43




          selected Romania as the primary surrogate country for China. At a minimum, Commerce

          must in its final remand explain its deviation from its normal practice by selecting the

          surrogate country without regards to data availability for such a large portion of NV.135

          Commerce’s SV choices for two key FOPs – bituminous coal and surrogate financial

          ratios – strongly support selecting Romania and undermine the choice of Malaysia.136

      •   Third, in the Draft Remand Results, Commerce advances a new rationale to favor

          Malaysia for the first time in AR11, i.e., for valuing carbonized materials. Specifically,

          Commerce states, “Malaysia is one of only a small number of countries with an HS

          subheading that includes a tariff classification at the ten-digit level that is specific to

          coconut-shell charcoal (i.e., HTS subheading 4402.90.1000), a direct material that is

          consumed in significant quantities in the production of subject merchandise by the

          mandatory respondents. On the other hand, Romania only provides a six-digit basket

          category HS subheading, 4402.90, which covers wood-based charcoal and also includes

          nut-based charcoal, which is an input not used by the mandatory respondents.”137

      •   This draft remand position is both unavailing and unsupported by record evidence. First,

          in a remand proceeding Commerce should not rely on an entirely new substantive basis in

          support of its SC choice (i.e., Malaysia).138

      •   Second, the assertion that coconut-shell charcoal was used by mandatory respondents is

          unsupported for at least three of Carbon Activated’s suppliers.139 While one of the

          mandatory respondents (Datong Juqiang) used coconut shell charcoal, the record lacks



135
    Id.
136
    Id.
137
    Id. at 17.
138
    Id.
139
    Id. at 17.


                                                     32
          Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21         Page 33 of 43




          information about the underlying material (whether coal, coconut, wood, or nut) of the

          carbonized material utilized by the three Carbon Activated suppliers, who appear to have

          used coal-based carbonized material – not coconut shell charcoal.140 Commerce never

          requested that the three Carbon Activated suppliers in question provide this additional

          information.141

      •   Consequently, the rationale that the Malaysian HTS subheading 4402.90.1000 for

          coconut-shell charcoal affords greater product specificity in relation to the input as

          compared to Romanian HS subheading 4402.90 (Wood Charcoal (Including Shell Or Nut

          Charcoal), Excluding That Of Bamboo), which is a basket category heading

          encompassing coconut shell charcoal as well as wood charcoal, is unavailing.142

      •   To the contrary, Romanian HS 4002.90 affords a superior SV choice for all three of

          Carbon Activated suppliers’ coal-based carbonized material.143 In AR5 Final Results,

          Commerce accepted that wood and nut charcoal could also be used to produce certain

          types of activated carbon.144 The CAFC also affirmed Commerce’s decision that: (a)

          wood charcoal could be used to produce the subject merchandise; and (b) between wood

          charcoal and coconut shell charcoal, the latter is not more comparable to coal-based

          carbonized materials.145




140
    Id. (citing Carbon Activated’s SDQR Part I at12; and Carbon Activated Letter, “Section D Questionnaire
Response, Part I,” dated September. 28, 2018, at Exhibit D-2 in Attachment D. (Plaintiffs note that Supplier C’s
production process shows it used bituminous coal to produce carbonized material at the carbonization stage and
mixed such self-produced carbonized material with purchased carbonized material at the activation stage. Plaintiffs
assert that this fact also indicates that purchased carbonized materials should have the same initial substrate, i.e.,
coal, in order to form a homogeneous mixture, and ensure that the integrity of the final product is not
compromised.)).
141
    Id. at 17.
142
    Id. at 18.
143
    Id.
144
    Id. at 20 (citingAR5 Final Results IDM Comment 6.
145
    Id. (citing Jacobi Carbons AB v. United States, 619 Fed. Appx. 992, 999 (Fed. Cir. 2015)).


                                                          33
          Case 1:20-cv-00007-MAB Document 68-1             Filed 06/30/21     Page 34 of 43




      •   Therefore, as compared to the Malaysian HTS subheading 4402.90.1000 data for coconut

          shell charcoal only, the choice of Romanian HS subheading 4402.90 (which encompasses

          both coconut shell charcoal and wood- and nut-based charcoal) affords a more reliable

          and representative SV for all three of Carbon Activated’s suppliers’ coal-based

          carbonized material.146

      •   Third, Romanian HS subheading 4402.90 is vastly superior to Malaysian HTS

          subheading 4402.90.1000 in terms of data quality. Romanian HS subheading 4402.90

          import data are based on imports from 23 partner countries with a total quantity of

          27,152,840 kg. On the other hand, Malaysian HTS subheading 4402.90.1000 import data

          are based on Malaysian imports from only four partner countries with a total quantity of

          merely 336,395 kg. That is, the commercial significance of the Romanian import data is

          81 times greater than that of Malaysia.147

      •   As such, Commerce’s reliance on an additional metric – the carbonized material SV – to

          support its choice of Malaysia as the surrogate country is demonstrably misguided and

          undermined by record evidence and longstanding agency and judicial precedent.148

Commerce’s Position: Commerce disagrees with the Respondents’ contention that the lack of

usable Malaysian data for surrogate financial ratios, and some of the bituminous coal input used

by the mandatory respondents during the POR, makes Romania a more appropriate choice of

primary SC for this review. We continue to find that Malaysia provides the best available

information based on data quality and availability.




146
    Id. at 22.
147
    Id.
148
    Id. at 23.


                                                  34
       Case 1:20-cv-00007-MAB Document 68-1                     Filed 06/30/21       Page 35 of 43




        As noted above, Commerce undertakes to select SVs using the best available information

that is on the record in light of our established SV analytical criteria.149 There is no hierarchy

among these criteria. It is Commerce’s practice to carefully consider the available evidence

considering the particular facts of each industry when undertaking its analysis of valuing the

FOPs.150

        Respondents first contend that Commerce should have used import data reported under

HS 2701.12 and HS 2701.19 to value bituminous coal used by Supplier C and the uncooperative

supplier, instead of using import data reported under HS 2701.12. The Respondents further

argue that because Romania provides usable data under HS 2701.12, whereas the Malaysian data

under the same HS code was determined to be aberrantly high and based on a limited import

volume, Romania provides better quality data with regards to the bituminous coal input with

unknown heat values. However, as noted, supra, there is no information on the record of this

administrative review that supports the conclusion that an average of the Romanian data reported

under HS 2701.12 and HS 2701.19 is more specific than Romanian data reported under HS

2701.12 alone to value bituminous coal used by Supplier C and the uncooperative supplier. As

explained above, based on available record evidence, we continue to value the bituminous coal

input used by Supplier C and the uncooperative supplier with Romanian import data reported

under HS 2701.12 because the description of this HS code matches the description of the input.

Further, while we continue to use data under Romanian HS 2701.12 (i.e., data from the

secondary surrogate country) to value the bituminous coal input used by Supplier C and the




149
    Id.; see also Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Final Results of the
Antidumping Duty Administrative Review and New Shipper Reviews, 74 FR 11349 (March 17, 2009), and
accompanying IDM at Comment 2.
150
    See Certain Preserved Mushrooms from the People’s Republic of China: Final Results and Final Partial
Rescission of the Sixth Administrative Review, 71 FR 40477 (July 17, 2006), and accompanying IDM at Comment 1.


                                                     35
       Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21       Page 36 of 43




uncooperative supplier, we have a usable SV from the primary SC (i.e., data reported under

Malaysian HS 2701.19) covering nearly all of the bituminous coal input used by the mandatory

respondents. In addition, Commerce notes that contrary to the Respondents’ assertion that the

Romanian HS 2701.19 is preferable to Malaysian HS 2701.19 in terms of data quality, the

Romanian import data that the Respondents placed on the record is not POR-specific because the

data cover the period 2016-2018,151 whereas the Malaysian data under HS 2701.19 is

contemporaneous with the POR (i.e., April 2017-March 2018).152 Because the FOPs reported for

Supplier C’s CONNUMs comprise a small percentage of the volume of subject merchandise

reported in Carbon Activated’s FOP database, it is appropriate to use data from the primary SC,

that is input-specific and POR-contemporaneous, as are the data reported under Malaysian HS

2701.19 in this case. For these final results of redetermination, Commerce continues to select the

primary SC based on data quality and availability, and only resort to a secondary SC when data

from the primary SC are unavailable.

        Second, the Respondents’ contention that the financial ratios represent a significant

portion of both mandatory respondents’ NV, and that this impact on NV must be considered

when selecting surrogate countries, is unsupported by prior agency determinations and CIT

precedents. The Respondents cite to a Commerce determination and a CIT decision where the

main input’s outsized impact on the NV buildup led Commerce to prioritize that input in making

its surrogate country selection,153 and thus their reliance on these cases is misplaced. In Steel

Nails, the dispute was on the choice of SC between Ukraine and Thailand, and the discussion




151
    See Respondents’ Final SV Comments at Exhibit 2.
152
    See Petitioners’ SV Comments at Attachment 2.
153
    See Respondents’ Comments at 14 (citing Certain Steel Nails from the People’s Republic of China: Final
Results of Third Antidumping Duty Administrative Review, 78 FR 16651 (March 18, 2013) (Steel Nails), and
accompanying IDM Comment 1D; and Jiaxing Brother).


                                                       36
          Case 1:20-cv-00007-MAB Document 68-1              Filed 06/30/21    Page 37 of 43




was on which country better provides reliable information to value all of the inputs.154 In Steel

Nails, Thailand was determined to be the SC, because not only did Thailand provide usable

financial ratios, it also provided “{s}pecific data to value the two primary inputs, steel wire rod

and steel plate, that comprise the majority of normal value.”155 Similarly, in Jiaxing Brother, the

CIT affirmed Commerce’s choice of Thailand as the primary SC, noting that Thai steel data

provide superior quality for the main input: steel.156 In Jiaxing Brother, the CIT noted

Commerce’s rationale for why it would choose Thailand as the primary SC, despite the relative

weakness in the Thai financial statements and another input, is reasonable, stating, “{n}either

input influences Plaintiffs’ normal value nearly as much as the steel input, meaning a reasonable

mind could conclude as Commerce did that the overall accuracy of the calculation is best

enhanced by reliance on a more specific steel surrogate value than on the financial statements or

the Philippine HCl surrogate value.”157 As stated infra, we continue to choose Malaysia as the

primary SC based on data considerations. Therefore, to best enhance the overall accuracy of the

calculation by relying on a more input-specific SV, we continue to use Malaysia as the primary

surrogate country and rely on the Romanian financial statements for the calculation of financial

ratios.

          Third, this is the first time in this review where Commerce reached the analysis of data

reliability with respect to Romania, as Romania was determined not to be a significant producer

of subject merchandise in AR11 Final Results. Moreover, the CIT has ordered Commerce to

further explain its SC selection.158 Thus, Respondents’ contention that in a remand proceeding




154
    See Steel Nails IDM at Comment 1D.
155
    Id. (emphasis added).
156
    See Jiaxing Brother, 11 F. Supp. 3d at 1333.
157
    Id. (emphasis added).
158
    See Remand Order at 18.


                                                   37
       Case 1:20-cv-00007-MAB Document 68-1                       Filed 06/30/21       Page 38 of 43




Commerce should not rely on an entirely new substantive basis in support of its SC choice (i.e.,

Malaysia), is unavailing. Further, the record clearly demonstrates that Datong Juqiang used

coconut shell charcoal in the production of the subject merchandise,159 and therefore, a tariff

classification at the ten-digit level that is specific to coconut-shell charcoal (i.e., HTS subheading

4402.90.1000) is the most appropriate SV to value this input.

        For the three Carbon Activated suppliers, we agree that we could value coal based

carbonized material with either coconut shell or wood charcoal. However, while the

Respondents contend that the Romanian data are better, they do not identify any record evidence

that the Malaysian data under HS 4402.90.1000 are aberrational, not a commercial quantity, or

otherwise unreliable. In addition, contrary to the Respondents’ assertion that the Romanian HS

subheading 4402.90 is vastly superior to Malaysian HS subheading 4402.90.1000 in terms of

data quality, the Romanian import data that the Respondents put on the record are not POR-

specific, as the data cover the period 2016-2018,160 while the import data under Malaysian HS

subheading 4402.90.1000 are contemporaneous with the POR (i.e., April 2017-March 2018).161

Further, Commerce has a strong preference for valuing all SVs from a single surrogate

country.162 Therefore, we will continue to value coal-based carbonized materials using

Malaysian data for imports reported under HS subheading 4402.90.1000 because these data are

not aberrational, reflect a commercial quantity from the primary surrogate country, and as noted




159
    See Datong Juqiang’s Letter, “DJAC Second Supplemental Sections C and D response,” dated March 6, 2019, at
Exhibit 1; see also Memorandum, “Draft Redetermination Results Calculation Memorandum for Datong Juqiang
Activated Carbon Co., Ltd. in the Eleventh Administrative Review of Certain Activated Carbon from the People’s
Republic of China,” dated May 28, 2021 (DJAC Draft Calculation Memorandum). Because we are making no
changes to the determinations as set forth in the Draft Remand Results, we are adopting the analysis in the DJAC
Draft Calculation Memorandum for the final remand results.
160
    See Respondents’ Final SV Comments at Exhibit 2.
161
    See Petitioners’ SV Comments at Attachment 2.
162
    See Sodium Hex from China 2012 IDM at Comment I.


                                                       38
          Case 1:20-cv-00007-MAB Document 68-1                    Filed 06/30/21        Page 39 of 43




in previous segments of this proceeding,163 are viable proxy to value coal-based carbonized

materials.

          Therefore, for these final results of redetermination, Commerce continues to use

Malaysia as the primary SC, on the basis of data availability and quality, and continues to use

Romania as the secondary SC for the valuation of financial ratios and a small quantity of the

bituminous coal input.

Issue 3: Adjustments in Romcarbon’s Financial Ratio Calculations

Respondents’ Comments

      •    In the Draft Remand Results, Commerce continued to classify the “meal tickets” and

           “social contribution” line items as SG&A expenses, stating that the record does not

           contain evidence to conclude that Commerce’s labor SV already includes the cost of

           employer’s contribution to social security and meal expenses, thus it is not appropriate to

           make the adjustments requested by the Respondents.164

      •    This rationale is unpersuasive because there is no evidence that the Malaysian wage

           labor data exclude “meal tickets” and “social contribution” either. Commerce merely

           speculates that these two cost elements are not included in the Malaysian wage data.165

      •    This determination is also facially inconsistent with Commerce’s rationale in the Draft

           Remand Results in support of allocating “other gains” as an offset to SG&A instead of

           excluding them from the calculation of financial ratios, in which Commerce noted that




163
    See Certain Activated Carbon from the People’s Republic of China: Final Results and Partial Rescission of
Third Antidumping Duty Administrative Review, 76 FR 67142 (October 31, 2011), and accompanying IDM.
164
    See Respondents’ Comments at 23.
165
    Id.


                                                       39
          Case 1:20-cv-00007-MAB Document 68-1                   Filed 06/30/21        Page 40 of 43




           there is no record evidence demonstrating that the amount reported under the line item

           “other gains” does not pertain to the general operations of the company.166

      •    Therefore, by applying the same rationale, Commerce should allocate “social

           contributions” and “meal tickets” to labor cost in the final remand.167

      •    Alternatively, at a minimum, a fair determination requires that given the uncertainty as to

           whether the two cost elements – “social contributions” and “meal tickets” – are included

           in the Malaysian wage data, Commerce should exclude these two cost elements from the

           ratio calculations altogether.168

Commerce’s Position: Commerce disagrees with the Respondents’ contention that

Commerce’s classification of “meal tickets” and “social contribution” line items as SG&A

expenses is based on mere speculation.

          In deriving surrogate financial ratios, “it is {Commerce}’s longstanding practice to avoid

double-counting costs where the requisite data are available to do so.”169 Furthermore, in Labor

Methodologies, Commerce has stated, “{Commerce} will adjust the surrogate financial ratios

when the available record information-in the form of itemized indirect labor costs-demonstrates

that labor costs are overstated.”170 Therefore, when labor items, such as social security

contributions, clothing, housing, meals, etc., are clearly included in the SV for labor, we will




166
    Id. at 24.
167
    Id.
168
    Id.
169
    See Certain Frozen Warmwater Shrimp from the Socialist Republic of Vietnam: Final Results and Final Partial
Rescission of Antidumping Duty Administrative Review, 76 FR 56158 (September 12, 2011), and accompanying
IDM at Comment 5.B. (citing Certain Tissue Paper Products from the People’s Republic of China: Final Results
and Final Rescission, In Part, of Antidumping Duty Administrative Review, 72 FR 58642 (October 16, 2007), and
accompanying IDM at Comment 2).
170
    See Antidumping Methodologies in Proceedings Involving Non-Market Economies: Valuing the Factor of
Production: Labor, 76 FR 36092, 36094 (June 21, 2011) (Labor Methodologies).


                                                      40
      Case 1:20-cv-00007-MAB Document 68-1                    Filed 06/30/21       Page 41 of 43




include such items in the labor category of the surrogate financial ratios calculations to avoid

double-counting such expenses.171

        However, for this review, the source of the Malaysian SV for labor which we used to

value labor cost in AR11 Final Results (i.e., POR-contemporaneous Malaysian labor SV from

Trading Economics) provides no information on whether “social contributions” and/or “meal

tickets” are included in the SV for labor,172 and there is no record evidence demonstrating that

the labor SV used was overstated. Therefore, for this final remand redetermination, Commerce

has finalized the adjustments of allocation and classification of the expenses in Romcarbon’s

financial statements, and continues to classify the expenses reported under “Social

Contributions” and “Meal Tickets” as SG&A expenses. As this allocation of indirect labor costs

is in line with Commerce’s prior determinations,173 CIT precedents,174 and the guidelines

provided in Labor Methodologies,175 the Respondents’ assertion that the Commerce’s allocation

of “social contributions” and “meal tickets” under SG&A expenses is inconsistent with

Commerce’s rationale in support of offsetting Romcarbon’s SG&A with the amounts under

“other gains” is without merit.

        Further, Commerce continues to offset Romcarbon’s reported “profit before tax” with the

amounts under “Gain/(Loss) on adjustment of investment property at fair value” and

“Gain/(Loss) on disposal of investment property,” because, as stated above, these two line items

are extrinsic to Romcarbon’s ordinary business operations (i.e., manufacture of goods).

Commerce continues to offset Romcarbon’s reported SG&A with the amounts under “other


171
    See Xanthan Gum IDM at Comment 14; see also Drawn Stainless Steel Sinks from the People’s Republic of
China: Investigation, Final Determination, 78 FR 13019 (February 26, 2013), and accompanying IDM at Comment
3.
172
    See Petitioners’ SV Comments at Attachment 4.
173
    See, e.g., Xanthan Gum IDM at Comment 14.
174
    See, e.g., Jiaxing Brother Fastener Co. v. United States, 461 F. Supp. 3d 1346, 1351 (CIT 2020).
175
    See Labor Methodologies, 76 FR at 36094.


                                                    41
       Case 1:20-cv-00007-MAB Document 68-1                         Filed 06/30/21        Page 42 of 43




gains,” because there is no indication on the record that the amount under this line item does not

pertain to the general operations of the company.

IV.     RESULTS OF FINAL REMAND REDETERMINATION

        Consistent with the Remand Order, we reconsidered our choice of HS code for the

bituminous coal SV used in the production of activated carbon, the choice of SC, and

adjustments in financial ratios, and additionally have addressed and clarified these issues in this

remand redetermination. Based on the foregoing explanations, we made certain changes to our

determinations regarding the choice of the input-specific HS code used to value bituminous coal,

and the adjustments to our calculation of financial ratios based on Romcarbon’s financial

statements. Accordingly, we revised the margin calculations for the mandatory respondents,

Carbon Activated and Datong Juqiang, from those in the AR11 Final Results. Thus, we also

revised the separate rate margin for Beijing Pacific, GHC, Ningxia Mineral, and Shanxi Sincere,

the non-individually examined respondents that qualified for a separate rate and participated in

the litigation.176 Based on these changes, the estimated weighted-average dumping margins for

Carbon Activated, Datong Juqiang, Beijing Pacific, GHC, Ningxia Mineral, and Shanxi Sincere

for the POR, April 1, 2017, through March 31, 2018, are listed in the chart below.

                                        Weighted-Average                     Weighted-Average Dumping
                                       Dumping Margin from                    Margin for the Remand
           Exporter
                                        AR11 Final Results                        Redetermination
                                            (USD/kg)                                 (USD/kg)
  Carbon Activated Tianjin
                                                   1.02                                      0.94
         Co., Ltd.


176
   See AR11 Final Results, 84 FR at 68882 (explaining method for determining rate for non-examined separate rate
respondents); see also CAT Draft Remand Calculation Memorandum; DJAC Draft Remand Calculation
Memorandum; and Memorandum, “Calculation of the Margin for Respondents Not Selected for Individual
Examination,” dated May 28, 2021 (Draft SR Remand Calculation Memorandum) (Because we are making no
changes to the determinations as set forth in the Draft Remand Results, we are adopting the analysis in the Draft SR
Remand Calculation Memorandum for the final remand results.).


                                                         42
      Case 1:20-cv-00007-MAB Document 68-1         Filed 06/30/21   Page 43 of 43




 Datong Juqiang Activated
                                           0.86                      0.55
     Carbon Co., Ltd.

 Beijing Pacific Activated
                                           0.89                      0.61
 Carbon Products Co., Ltd.

    Ningxia Guanghua
   Cherishmet Activated                    0.89                      0.61
     Carbon Co., Ltd.
     Ningxia Mineral &
                                           0.89                      0.61
     Chemical Limited
 Shanxi Sincere Industrial
                                           0.89                      0.61
        Co., Ltd.


                               6/30/2021



 X

  Signed by: CHRISTIAN MARSH
Christian Marsh
Acting Assistant Secretary
 for Enforcement and Compliance




                                              43
